DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a domestic application, filed 29 Mar 2021; claims benefit as a CON of 16/869,961, filed 08 May 2020, now abandoned; claims benefit as a CON of 16/396,017, filed 26 Apr 2019, now abandoned; and claims benefit as a CON of 14/777,284, which is a 371 of PCT/US2014/027477, filed 14 Mar 2014, now abandoned; and which claims benefit of provisional application 61/794,892, filed 15 Mar 2013.

Claims 1-5, 8-11, 14-23, and 25 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 14, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, cited in PTO-892). Evidence is provided by Alzet Model 2001 minipump (Alzet MINI-OSMOTIC PUMP MODEL 2001 product brochure, 2011, cited in PTO-892) and Cold Spring Harbor Protocols (Cold Spring Harbor Protocols, 2006, cited in PTO-892).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject 
Olhava et al. teaches substituted purine and 7-deazapurine compounds and pharmaceutical compositions containing these compounds (abstract). Olhava et al. teaches the embodiment of said compound 
    PNG
    media_image1.png
    263
    407
    media_image1.png
    Greyscale
, also known as Pinometostat or EPZ-5676, pharmaceutical salts thereof, and pharmaceutical compositions containing said compound (claims 1-6 at columns 391-392), addressing limitations of instant claim 1-2. Olhava et al. describes the pharmaceutical compositions to include pharmaceutical compositions suitable for injectable use, including a carrier containing a solvent for example water or ethanol, teaches fluidity can be maintained by use of surfactants (column 207, lines 50-65), addressing limitations of instant claim 1. Surfactants used to maintain fluidity of a pharmaceutical solution would be understood 
Olhava et al. does not specifically disclose the embodiment of the injectable formulation comprising said compound, a solubilizer, and a pH adjustment reagent (instant claim 1). 
It would have been obvious to one of ordinary skill in the art before the time of the invention to look to the specification of Olhava et al. to define the embodiments of the pharmaceutical composition of Olhava et al. One of ordinary skill in the art would have been motivated to select the pharmaceutical composition of Olhava et al. with a reasonable expectation of success because Olhava et al. provides guidance as to the formulation of the pharmaceutical composition of Olhava et al. It would have been routine experimentation to optimize the amount of said compound in the formulations because Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations to the dosage and provides guidance of the working example in which the formulations would been understood to contain approximately 9% w/v or 4.5% w/v of the active compound.

Claims 4-5 and 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, cited in PTO-892) as applied to claims 1-3, 14, 16-18, and 21-22, and in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, cited in PTO-892), Diab et al. (J. .
Olhava et al. teaches as above.
Olhava et al. does not specifically teach the concentration of the solubilizer (instant claims 4-5) or the solubilizer is the cyclodextrin hydroxypropyl betadex (instant claims 8 and 9).
Mosher et al. teaches the state of the art with regard to liquid pharmaceutical compositions. Mosher et al. teaches formulations comprising 2-60%, 5-50% or 10-40% (w/v) solubilizer (Col. 6, Lns. 20-25). Mosher et al. teaches formulations wherein solubilizer is the cyclodextrin sulfoalkyl ether cyclodextrin (Col. 5, Lns. 59-61). Mosher et al. teaches 2-hydroxypropyl cyclodextrin derivatives (HP-beta-CD or HPCD) are known in the prior art for the same purpose of solubilizing drugs in liquid pharmaceutical compositions (Col. 4, Lns. 15-17).
Diab et al. teaches nucleotide analog prodrug cyclodextrin inclusion complexes. Diab et al. teaches the poorly water soluble bis(t-butyl-S-acyl-2-thioethyl)-cytidine monophosophate can be complexed with hydroxypropyl-β-cyclodextrin sufficient to obtain complete solubilization of the prodrug (page 295, abstract). Diab et al. teaches the structure of the prodrug 
    PNG
    media_image2.png
    235
    323
    media_image2.png
    Greyscale
 (page 296, left column, figure 1) and suggests the methyl short hydrophobic chains in the ter-butyl extremity of 
Cserhati et al. teaches the interaction between 26 nucleoside derivatives and hydroxypropyl-β-cyclodextrin (HPBCD) determined by charge-transfer chromatography. Both sterical (specific hydrophobic surface area) and hydrophobicity parameters of nucleosides influenced the strength of interaction. (page 1, abstract) Cserhati et al. teaches in recent years hydroxypropyl-β-cyclodextrin (HPBCD) derivatives with various average number of substitutions have been extensively applied in pharmaceutical formulations. (page 1, right column) Cserhati et al. teaches the results support the assumption that nucleosides enter into the lipophilic cyclodextrin cavity, and they are retained by hydrophobic forces. (page 6, left column, paragraph 1) 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Olhava et al. in view of Mosher et al., Diab et al., and Cserhati et al. to select the solubilizer to be the cyclodextrin hydroxypropyl-β-cyclodextrin and to optimize the concentration through routine experimentation. One of ordinary skill in the art would have been motivated to combine Olhava et al. in view of Mosher et al., Diab et al., and Cserhati et al. with a reasonable expectation of success because Olhava et al. teaches selecting pharmaceutical additives to improve the fluidity of the solution and teaches the embodiment of a surfactant, which would have been understood to be a solubilizer, Mosher et al. and Cserhati et al. teach he di888888888888888888888888888888888888cyclodextrins are known in the art to be solubilizers for drugs in liquid pharmaceutical compositions, and Diab et al. and Cserhati et al. teach nucleotide analog prodrug cyclodextrin inclusion complexes providing additional guidance and a reasonable expectation of success to combine the Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” 

Claims 10-11, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, cited in PTO-892) in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, cited in PTO-892), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, cited in PTO-892), and Cserhati et al. (Int. J. Pharm., 1996, 141, p1-7, cited in PTO-892), and further in view of Nakagawa et al. (US 2012/0091022 A1, filed 18 Oct 2011, cited in PTO-892).
Olhava et al. in view of Mosher et al. and Diab et al. teaches as above.
Olhava et al. in view of Mosher et al. and Diab et al. does not specifically teach the concentration of the buffer (instant claims 10, 11, 23 and 25).
Nakagawa et al. teaches the state of the art with regard to pharmaceutical compositions. Nakagawa et al. teaches the embodiment of an injectable pharmaceutical composition comprising 0.14 % (w/v) sodium dihydrogenphosphate (dihydrate) and 0.26 % (w/v) disodium hydrogenphosphate (page 12, paragraph 0192), or about 0.4 % (w/v) phosphate buffer. Nakagawa et al. teaches embodiments varying the amount of 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Olhava et al. in view of Mosher et al. and Diab et al. further in view of Nakagawa et al. to optimize the concentrations through routine experimentation. It would have been routine experimentation to optimize the amount of the compounds in the formulations because Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations to the dosage, Mosher et al. teaches selecting the amount of the cyclodextrin in the formulations, and Nakagawa et al. teaches embodiments varying the amount of phosphate buffer formulated in formulations for injection, suggesting varying the concentration of buffer or pH adjustment reagent. See also MPEP 2144.05 at II. providing “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ” 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olhava et al. (US 8580762 B2, filed 2 Dec 2011, cited in PTO-892) as applied to claims 1-3, 14, 16-18, 21, and 22, and further in view of Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, cited in PTO-892).
Olhava et al. teaches as above.

Carver et al. teaches the state of the art with regard to liquid pharmaceutical compositions. Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid (page 1, paragraphs 0008-0027).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Olhava et al. in view of Carver et al. to select the buffer to be made with anhydrous citric acid. It would have been obvious to one of ordinary skill in the art before the time of the invention to select the buffer to be made with anhydrous citric acid because Olhava et al. teaches the buffer includes citrate buffers and Carver et al. teaches a list of acids known in the art for adjusting the pH of pharmaceutical solutions including anhydrous citric acid. See MPEP 2144.07 providing it is obvious to select known materials based on their known suitability for their intended use.

Claims 1-4, 8-11, 15-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pollock et al. (Blood, 2012, 120(21), abstract 2379, published 16 Nov 2012, cited in PTO-892) in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, cited in PTO-892), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, cited in PTO-892), Nakagawa et al. (US 2012/0091022 A1, filed 18 Oct 2011, cited in PTO-892), and Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, cited in PTO-892).

Pollock et al. teaches the compound EPZ-5676 for treatment of MLL-rearranged leukemia. Pollock et al. teaches EPZ-5676 is highly soluble in aqueous solution and can thus be formulated for intravenous administration (abstract).
Pollock et al. does not specifically teach the formulation comprising a solubilizer and a pH adjustment reagent (instant claim 1). 
Mosher et al. teaches as above.
Diab et al. teaches as above.
Nakagawa et al. teaches as above.
Carver et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Pollock et al. in view of Mosher et al., Diab et al., Nakagawa et al. and Carver et al. to select known solubilizers and buffers and to optimize the concentration through routine experimentation. One of ordinary skill in the art would have been motivated to combine Pollock et al. in view of Mosher et al., Diab et al., Nakagawa et al. and Carver et al. with a reasonable expectation of success because Pollock et al. teaches EPZ-5676 can be formulated for intravenous administration, and Mosher et al., Diab et al., Nakagawa et al. and Carver et al. each teach the state of the art of formulations of liquid pharmaceutical compositions and known materials based on Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 14, 16-18, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8580762 in view of Olhava et al. (US 8580762 B2, filed 2 Dec 2011, cited in PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Olhava et al. (U.S. Patent No. 8580762) teaches the embodiment of said compound 
    PNG
    media_image1.png
    263
    407
    media_image1.png
    Greyscale
, also known as Pinometostat or EPZ-5676, pharmaceutical salts thereof, and pharmaceutical compositions containing said compound (claims 1-6 at columns 391-392). 
Olhava et al. as prior art teaches as detailed above. 
It would have been obvious to one of ordinary skill in the art before the time of the invention to look to the specification of Olhava et al. to select the embodiments of the claimed pharmaceutical composition of Olhava et al. It would have been routine experimentation to optimize the amount of said compound in the formulations because Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations to the dosage and provides guidance of the working example in .

Claims 1-5, 8-11, 15-18, 21-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8580762 in view of Mosher et al. (US 8,343,995, published 1 Jan 2013, filed 26 Apr 2008, cited in PTO-892), Diab et al. (J. Nanosci. Nanotechnol., 2009, 9(1), p295-300, cited in PTO-892), Nakagawa et al. (US 2012/0091022 A1, filed 18 Oct 2011, cited in PTO-892), and Carver et al. (US 2004/0204479 A1, published 14 Oct 2004, cited in PTO-892).
Claims 1-6 of U.S. Patent No. 8580762 and Olhava et al. (U.S. Patent No. 8580762) teaches as detailed above.
Claims 1-6 of U.S. Patent No. 8580762 do not specifically teach the concentration of the solubilizer or the solubilizer is the cyclodextrin hydroxypropyl betadex (instant claims 4, 5, 8, and 9). Claims 1-6 of U.S. Patent No. 8580762 do not specifically teach the concentration of the buffer (instant claims 10, 11, and 23-26). Claims 1-6 of U.S. Patent No. 8580762 do not specifically teach the citric acid is anhydrous citric acid (instant claim 15).
Mosher et al. teaches as above.
Diab et al. teaches as above.
Nakagawa et al. teaches as above.
Carver et al. teaches as above. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

Claims 1-3, 14, 16-18, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-20 of U.S. Patent No. 9096634 in view of Olhava et al. (US 8580762 B2, filed 2 Dec 2011, cited in PTO-892). 

    PNG
    media_image3.png
    183
    272
    media_image3.png
    Greyscale
. Claims 1-8 of U.S. Patent No. 9096634 is drawn to a genus of compound encompassing the embodiment disclosed in claim 12. Claims 15-20 of U.S. Patent No. 9096634 are drawn to the method of using said composition of claims 13 and 14 and make obvious the composition used in said method. U.S. Patent No. 9096634 is issued from continuation of the application issued as U.S. Patent No. 8580762. 
Olhava et al. (U.S. Patent No. 8580762) teaches as detailed above. Based upon the earlier effective U.S. filing date of the reference, Olhava et al. constitutes prior art under pre-AIA  35 U.S.C. 102(e).
It would have been obvious to one of ordinary skill in the art before the time of the invention combine the claims 1-8 and 12-20 of U.S. Patent No. 9096634 in view of the disclosure of Olhava et al. It would have been routine experimentation to optimize the amount of said compound in the formulations because Olhava et al. teaches the dose or quantity of the active ingredient in a unit dose of composition is varied according to the treatment involved and one of skill in the art will make routine variations 

Conclusion
	No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623